Citation Nr: 1813830	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1977.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The claim was remanded in January 2013 for additional development.  Unfortunately, the requested development has not been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board requested in the February 2016 remand that a VA examiner provide an etiology opinion regarding the claimed hearing loss and tinnitus disabilities that takes into consideration the Veteran's reports that he first noticed hearing loss and tinnitus during military service in 1977.  

However, while the Veteran was afforded a new VA examination in March 2016, this examination is inadequate for a number of reasons.  First, the examiner did not measure speech recognition scores, which may serve as a basis for establishing hearing loss for VA purposes under 38 C.F.R. § 3.385 (2017).  This is especially important here, since the examiner concluded that such hearing loss was not shown.  Moreover, this conclusion is contradicted by the previous VA examination in 2012, where hearing loss had been established via speech recognition scores.  Therefore, the rationale for the negative opinion is inadequate.  

As the Board's February 2016 remand order has not been complied with, remand of the issues is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An opinion as to the etiology of the Veteran's hearing loss and tinnitus which takes into consideration the Veteran's statements regarding onset must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA audiology examination with a qualified physician to determine whether current bilateral hearing loss and tinnitus are related to service.  

The claims folder must be provided to and reviewed by the examiner.  All indicated testing must be completed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current hearing loss and tinnitus disability had onset in service or is otherwise related to a disease or injury in service, including conceded noise exposure during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The examiner should specifically comment on the Veteran's reports regarding the onset of hearing loss and tinnitus symptoms during service in 1977.  

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




